DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 17 is canceled.  Claims 1-16 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims in U.S. Patent No. 8,790,651 B2 as set forth at p. 12 of the previous Office action (mailed 27 May 2020) is withdrawn in view of the canceled claim and the terminal disclaimer filed with the response (received 25 November 2020), which has been approved, entered, and recorded.
The provisional rejection of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims in copending Application No. 14/302,730 as set forth at p. 12 of the previous Office action (mailed 27 May 2020) is withdrawn in 
The provisional rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims in copending Application No. 16/256,223 as set forth at p. 17 of the non-final Office action (mailed 03 October 2019) is withdrawn in view of the canceled and amended claims (as per the amendment received 25 November 2020).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
Applicant’s arguments (pp. 4-16, remarks received 25 November 2020) have been fully considered but are not found to be persuasive for the following reasons.
Applicant reviews the rejection of record and the limitations of the newly amended claims.  Applicant argues that the claimed genus is no longer limited only in terms of function.  Applicant reviews the legal requirements for adequate written description and urges that a structure-function correlation is not required to support a genus claim provided that the species which are described are of sufficient variety to reflect the variation within the genus.  Applicant argues that the parent antibodies 11E12, 19D07, and 34D03 are of sufficient structural variety to reflect the variation within the genus while maintaining the recited functional limitations.  Applicant further points to the specification’s teachings regarding how to make and test antibodies that would be additional species of the claimed genus.
This has been fully considered but is not found to be persuasive.  While the examiner agrees with Applicant’s assessment that the written description requirement requires disclosure of either a representative number of species falling within the scope of the genus or a structure-function correlation so that one of skill in the art can visualize or recognize the members of the genus, it is not conceded that the description of the three parent antibodies are representative of the claimed genus, or that a structure-function correlation has been established.  
First, it is noted that one of skill in the art was aware that the number and sequence of antibodies that bind to a single protein is a very large and 
Accordingly, in the absence of even the potential of establishing a structure-function correlation, adequate written description would then require a description of a representative number of species. Three parent antibodies have been described. They are diverse, as would have been expected given what was known in the art about the lack of a structure-function correlation for antibodies binding the same epitope, as discussed above. However, the description of three antibodies is not representative of the nearly infinite number of species encompassed by the claimed genus. While the claimed genus is not solely limited by function, the claims require only minimal structural features. For 9 of the 18 recited CDR sequences, substitutions are permitted at every amino acid position. For the remaining 9 recited CDR sequences, substitutions are permitted at more than 1/2 of the amino acid positions. The longest recited CDR sequences correspond to CH-CDR2 sequences, (SEQ ID NOs: 4, 6, and 11), each of which are 17 amino acids in length. When up to about ten amino acids can be substituted, that leaves only about 40% of the amino acids conserved.

Applicant point to the accompanying Bammert declaration filed under 37 CFR 1.132 as providing evidence that chimeric 19D07 reduces pruritis in dogs (paragraphs 7 & 25, Exhibit FI).
The examiner agrees that the evidence supports that chimeric 19D07 reduces pruritis in dogs.
	Applicant discusses the case law and Written Description Guidelines cited in support of the rejection.  Applicant characterizes these (including In re Alonso as discussed at p. 7 of the remarks) as mostly pertaining to a fact pattern wherein only a single protein or DNA sequence had been described.  Applicant indicates that University of Rochester and Centocor had fact patterns wherein no compound was described.  Applicant discusses the AbbVie decision, and states that the claims were only limited by function in AbbVie, wherein the instant claims recite both structure and function.  Applicant quotes from the AbbVie decision wherein the court stated that the patentee failed to disclose a representative number of species of antibodies diverse enough to AbbVie with the diverse antibodies as shown in instant Exhibits A and B.  Finally, Applicant discusses the Ariad decision, characterizing it as a fact patter wherein the claimed genus was defined by function alone and no species within the genus was described.  Applicant indicates that the instant fact pattern is significantly different, with the claimed genus being defined by structural and functional limitations and the description of three representative species.  Applicant concludes that the rejection’s assertion of inadequate written description is not consistent with case law.
	This has been fully considered but is not found to be persuasive.  While no one court decision has exactly the same fact pattern as the instant one, the cited case law seems to be most instructive.  While the fact patterns of the cited cases are slightly different from the instant one, it is maintained that the decisions support interpretation of the instant fact pattern as not meeting the written description requirement for reason of record.  Furthermore, there are no decisions of which the examiner is aware that indicate that the description of three structurally divergent species is adequately representative of a broadly claimed genus.  In the absence of such clear guidance from the courts, the rejection is maintained to allow for a higher decision-making authority, such as the Board or the courts, to rule on the exact fact pattern of the instant application.
	Applicant refers to an alignment of the three recited antibodies, and argues that it can be readily seen that there is a high degree of substitution in each of the CDRs of these antibodies when compared pairwise, and the vast number of these are non-conservative. Applicant points to Exhibit B of the Bammert declaration with regard 
This has been fully considered but is not found to be persuasive. The in-depth structural analysis of the three recited antibodies has been reviewed at length.  
However, satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all off) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). In the instant case, there is no reasonable structure-function correlation because the significantly different CDR sequences of the three antibody species does not make it clear what structures correlate with the required functions. It is again stressed that the claim language, reciting “from about one to about ten amino acid substitutions” in each CDR region, allows for all of the amino acid residues in the following CDRs to be substituted in the claimed antibody relative to the parent antibody: 11E12 VH-CDR1 of SEQ ID NO: 1, 11E12 VL-CDR2 of SEQ ID NO: 13, 11E12 VL-CDR3 of SEQ ID NO: 16, 34D03 VH-CDR1 of SEQ ID NO: 3, 34D03 VL-CDR2 of SEQ ID NO: 15, 34D03 VL-CDR3 of SEQ ID NO: 18, 19D07 VH-CDR1 of SEQ ID NO: 2, 19D07 VL-CDR2 of SEQ ID NO: 14, and 19D07 VL-CDR3 of SEQ ID NO: 17 in the claimed antibody relative to the parent antibodies. For all of the remaining CDR sequences, up to about ten substitutions allows for substitutions in more than half of the residues in the claimed antibody relative to the parent antibodies. Accordingly, the claims still encompass a large structural genus, of which the three disclosed species are not representative. 
	For all of these reasons, the rejection is maintained.

Conclusion
	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
04 February 2021